Chembio to Host Conference Call to Discuss 2008 Financial Results Conference Call and Webcast Scheduled for Thursday, March 19 at 12:30 p.m. Eastern Time MEDFORD, NY, March 17, 2009 Chembio Diagnostics, Inc. (OTCBB: CEMI), which develops, manufactures, markets and licenses point of cared diagnostic tests, announced today that the Company will release financial results for 2008, following the close of the market on Wednesday, March 18, 2009. Lawrence A. Siebert, Chembio's president and chief executive officer, will host an investment community conference call beginning at 12:30p.m. Eastern Time on Thursday, March 19, 2009, to discuss these results and to answer questions.
